DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 are objected to because of the following informalities:  There is a duplication of the numbering of the claims, i.e. there are multiple claims “3” and “4.”  Also note the dependency of the claims once the numbering has been corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the feature-level/the decision-level method."  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
Claims 3-8 & 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the below reason(s)
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regards to the claim limitation “…the plurality of bio-sensors is attached to various points…” the claim is considered non-statutory time period since the claim positively recites the human body, i.e. the bio-sensors are claimed to be positively “attached” to the human body.  It is suggested to use language such as “configured to,” “adapted for,” etc.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 13 & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samec et al. (US 2017/0365101).

Samec et al. discloses,

1.    A pain assessment system configured to alert a caregiver when pain is detected in a patient, the system comprising: a camera (e.g., element 630) configured to capture digital images of facial expressions of the patient and digital images of the patient’s body (e.g., via the disclosed means of picking up images around the eye of a patient); a pain determination application configured to receive one or more digital images of facial expression of the patient and of the patient’s body from the camera (e.g., via the disclosed images being in electrical communication with the processing modules 140/150); wherein the pain determination application automatically registers a plurality of anatomical landmark points on the one or more digital images of the facial expressions, and automatically tracks coordinates of each of the plurality of anatomical landmark points; wherein the pain determination application creates a region of interest of the one or more digital images of the patient’s body (e.g., via the disclosed means of the display system collecting data of a period of time and conducting multiple ‘analyses’ of said data, wherein said images are further processed, e.g., see Figs 4A-4D); wherein the pain determination application automatically tracks a location of each of the plurality of anatomical landmark points of the one or more digital images of facial expression to determine whether changes in relative locations of the plurality of anatomical landmark points have exceeded a predetermined threshold that indicates the patient is experiencing pain; wherein the pain determination application automatically tracks the region of interest on the one or more digital images of the patient’s body to determine whether changes in the region of interest have exceeded a predetermined threshold that indicates the patient is experiencing pain; a pain alerting system adapted to automatically send an 


4.    The pain assessment system of claim 3, wherein the generation of the multimodal pain assessment is done using either the feature-level method or the decision-level method (e.g., [0630]-[0639]).

3.    The pain assessment system of claim 3, wherein the plurality of bio-sensors is attached to various points on a body of the patient [e.g., 0411].

4.    The pain assessment system of claim 3, wherein the plurality of bio-sensors comprise one or more of a finger-based pulse oximeter, an accelerometer, a respiration monitor and a 1-lead disposable electrocardiography (ECG) patch or a multiple lead ECG, an electroencephalography (EEG) sensor, or a muscle activity sensor [e.g., 0411].

5.    The pain assessment system of claim 3, wherein the physiological data comprises one or more of heart rate (HR), heart rate variability (HRV), skin conductance, respiration information, blood pressure, 


8.    The pain assessment system of claim 7, wherein the contextual data gathering device collects experimental factors including: duration of measurement of the intensity of the pain and location of each sensor of the plurality of bio-sensors on the body of each of the one or more patients.


13.    A method for monitoring an intensity of pain experienced by a patient, the method comprising:
capturing digital images of facial expressions of the patient along with sounds, and digital images of the patient’s body; registering a plurality of anatomical landmark points on one or more digital images of facial expressions of the patient, and automatically tracking coordinates of each of the plurality of anatomical landmark points to determine whether changes in the coordinates of each of the plurality of anatomical landmark points have exceeded a predetermined threshold that indicates the patient is experiencing pain; registering a region of interest on one or more digital images of the patient’s body and automatically tracking the region of interest to determine whether changes in the region of interest have exceeded a predetermined threshold that indictes the patient is experiencing pain; gathering physiological data of the patient from a plurality of bio-sensors; gathering contextual data of the patient, including a phenotypic dataset, a genotypic dataset, and a disposition of the patient; wherein the phenotypic dataset includes gender and race; wherein the genotypic dataset includes a genetic
profile, and any genetic diseases; and wherein the disposition of the patient includes the amount of sleep the patient has had, the last time the patient was fed, mood, and attention; combining the determination of whether the patient is experiencing pain with the physicological data of the patient and the contextual data of the patient into a multimodal pain profile of the patient; delivering the multimodal pain profile of the patient to a caregiver  (e.g., [0410]-[0417], [0451], [0630]-[0639] & [0842]-[0844]).

16.   A non-transitory computer readable storage media having computer-executable instructions, when executed by a processor for, monitoring and assessing an intensity of pain experienced by a patient, comprising: capturing digital images of facial expressions of the patient along with sounds, and digital images of the patient’s body;registering a plurality of anatomical landmark points on one or more digital .
Allowable Subject Matter
Claims 3, 6-7 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792